Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.

Drawings
The objections to the drawings are withdrawn in view of the amendments and remarks thereto.

Claim Rejections - 35 USC § 112
The 112 rejections to the claims are withdrawn in view of the amendments to the drawings and written description, and in view of the remarks thereto.

Double Patenting
The approved terminal disclaimer dated 8/18/2022 is noted with appreciation.

Allowable Subject Matter
Claims 1-3, 5-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-3, 5-14, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “An assembly comprising, for a phase of an electrical distribution panel…wherein the at least one first mechanical lug and the circuit breaker are electrically isolated”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

With respect to claims 15-17, 19, the allowability resides in the overall structure of the device as recited in independent claim 15 and at least in part because claim 15 recites, “the assembly comprising for a phase of an electrical distribution panel… wherein the at least one first mechanical lug and the circuit breaker are electrically isolated”.
The aforementioned limitations in combination with all remaining limitations of claim 15 are believed to render said claim 15 and all claims dependent therefrom patentable over the art of record.

With respect to claim 20, the allowability resides in the overall structure of the device as recited in independent claim 20 and at least in part because claim 20 recites, “An electrical distribution panel comprising, for a phase of an electrical distribution panel…wherein the at least one first mechanical lug and the circuit breaker are electrically isolated”.
The aforementioned limitations in combination with all remaining limitations of claim 20 are believed to render said claim 20 patentable over the art of record.

The closest art of record is believed to be that of Cruz (US 2016/0056617) which teaches (In Figs 6, 15-17) an assembly (15/19) comprising, at least one utility-side electrical connector (34 on 15) configured to be connected to a power meter conductor (13, See Figs 6, 17a), a circuit breaker (19) comprising at least one load-side electrical connector (Connector on 19 which connects to the bus bars 10) configured to be connected to a load-side conductor (10) of an electrical distribution panel (30), at least one first mechanical lug (12) electrically connected to the at least one utility-side electrical connector (34 on 15, wherein, as per ¶ 0086, ll. 13-19, power enters the lug 12 via an alternative energy source and flows into 13 thus meaning that 12 and 34 are electrically connected), a housing (housing of 15), and at least one second mechanical lug (34 on 19, see Fig 17A) electrically connected to the circuit breaker (See Fig 16A).  Cruz, however, fails to specifically teach or suggest that, when the breaker is closed (so that 12 and 34 on 15 are electrically connected), the at least one first mechanical lug (12) and the circuit breaker (19) are electrically isolated.  Indeed, if the circuit breaker is closed, as required by the limitation that the first mechanical lug be electrically connected to the at least one utility-side electrical connector, then it is not possible for the first mechanical lug (12) and the circuit breaker (19) to also be electrically isolated as claimed.  Further, and just as important, the assembly of Cruz is for use with a dual phase system (See Fig 6), not a single phase system and thus Cruz also fails to teach or suggest “for a phase of an electrical distribution panel”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835